Citation Nr: 0107321	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  96-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for low 
back strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) in which a rating in excess of 20 percent for low 
back strain was denied.

The Board remanded the claim in August 1997 for further 
development.  In a December 2000 rating decision, a 40 
percent disability rating was assigned for low back strain, 
effective March 28, 1994, the date of receipt of the claim 
for an increased rating.


FINDINGS OF FACT

1.  The veteran failed to report for two VA examinations 
scheduled in November 1997 and April 1998, respectively; with 
regard to the examination scheduled in November 1997, the 
representative asserted in January 1998 that the veteran had 
transportation problems.

2.  The veteran reported for a VA examination in August 1998, 
but failed to report for testing scheduled in September 1998 
in conjunction with the examination.

3.  The veteran refused to report for another VA examination 
at the Temple, Texas, VA Medical Center, which was scheduled 
for October 2000.

4.  At a minimum, good cause for the veteran's failure to 
report for the testing scheduled in September 1998 and for 
his refusal to report for an examination scheduled for 
October 2000 has not been shown.


CONCLUSION OF LAW

The claim for an evaluation in excess of 40 percent for low 
back strain is denied for failure to report for a VA 
examination.  38 C.F.R. §§ 3.326, 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1973, service connection was granted for low 
back strain and a 20 percent disability rating was assigned.  
A zero percent disability rating was assigned in a November 
1976 rating decision, effective February 1, 1977, but a 20 
percent evaluation was later granted in a July 1992 hearing 
officer's decision, effective May 6, 1991, under Diagnostic 
Code 5295 (lumbosacral strain).  

On March 28, 1994, the veteran submitted a claim for an 
increased rating for his low back strain.

In an April 1995 statement, the veteran indicated that he was 
unable to report for the VA examination scheduled for March 
29, 1995, because at that time he was hospitalized at the 
Waco, Texas, VA Medical Center.  The veteran underwent VA 
fee-basis examinations of the spine and peripheral nerves in 
May 1995.  He submitted a statement in November 1995 in which 
he argued that the May 1995 VA fee-basis examinations were 
inadequate.  He said that he and the examiner had a 
communications problem, that the examiner was rude, and that 
the examiner treated him as a second-class person.  He 
requested an examination by an impartial doctor. 

The Board remanded the claim on August 6, 1997, for another 
examination to determine the current severity of the 
veteran's service-connected low back disorder.

The RO wrote to the veteran on August 29, 1997, and informed 
him that he would be scheduled for a VA examination.  In a 
September 23, 1997, report of contact, it was noted that the 
veteran was scheduled for a VA examination on September 30, 
1997, at the Temple, Texas, VA Medical Center at 8 a.m.  It 
was indicated that he would not be able to report for the 
examination because he had no transportation.  Specifically, 
it was noted that he would not be able to get to the bus 
station in time to make the scheduled appointment and that 
when the examination was rescheduled, it should be for a 
later time of day.  It was also noted that, if possible, it 
was preferable to have the examination in Waco, Texas.

In a September 30, 1997, statement, the veteran noted that 
his examination was scheduled for that day at 8 a.m. at the 
Temple, Texas, VA Medical Center.  He reported that he was 
unable to travel to that VA medical center due to a lack of 
transportation.  He said that he would report for an 
examination at the Waco, Texas, VA Medical Center and 
requested that his examination be rescheduled at the Waco, 
facility, or, in the alternative, that VA contract with a 
private entity to perform the examination in Waco.  

A VA computer printout reflects that the veteran failed to 
report for VA spine and peripheral nerves examinations 
scheduled for November 6, 1997.  It was noted that the 
appointment letter was sent to the veteran's address of 
record and that it was not been returned by the United States 
Postal Service as undeliverable.

In a January 12, 1998, memorandum, the representative noted 
that the veteran had transportation problems, and requested 
that his examination be scheduled at the Waco VA Medical 
Center, rather than at the Temple VA Medical Center.

A VA computer printout dated January 13, 1998, reflects that 
the VA spine and peripheral nerves examinations requested on 
September 2, 1997, had been canceled by MAS.

A computer printout reveals that the veteran failed to report 
for a VA peripheral nerves examination scheduled for April 
10, 1998.  It was indicated that the appointment letter was 
sent to the veteran's address of record and that it had not 
been returned by the United States Postal Service as 
undeliverable.

On June 5, 1998, the RO sent a letter to the veteran at his 
address of record.  In that letter, it was noted that he had 
failed to report for a VA examination scheduled for April 10, 
1998.  It was indicated that a claim could be denied if a 
claimant fails to report for a VA examination without good 
cause and that the veteran should express his willingness to 
report for a VA examination.

The veteran responded in a letter of June 24, 1998.  He said 
that he would like to be rescheduled for his VA examination.  
He acknowledged that he needed this examination to determine 
the current severity of his service-connected disability.  He 
stated that he would report for a VA examination and 
requested that the examination at the Temple, Texas, VA 
Medical Center be scheduled for around noon due to his 
transportation situation.

On August 21, 1998, the veteran reported for a VA spine 
examination.  The examination was partially completed, and he 
was scheduled for X-rays, a magnetic resonating imaging (MRI) 
scan and an electromyogram (EMG).  On a September 23, 1998, 
computer printout, it was noted that the veteran had twice 
canceled appointments and that he wanted to be rescheduled 
for a third time.  It was indicated that his appointments 
could not be rescheduled and that if he did not keep his 
appointments, his claim would be "canceled."  It was noted 
that the veteran understood that fact.  At the end of 
September 1998, he failed to report for the MRI scan and EMG, 
which were scheduled for 28th and 30th, respectively.  

On September 6, 2000, the RO informed the Temple, Texas, VA 
Medical Center, that the latest VA examination failed to 
fulfill the directives of the August 1997 remand and that the 
veteran should be recalled to complete the examination.  

The veteran was scheduled for another examination on October 
26, 2000, at 1PM.  A VA computer printout dated October 11, 
2000, reflects that the veteran refused to be examined at the 
Temple, Texas, VA Medical Center because his son was unable 

to provide transportation for him.  It was noted that VA 
offered him shuttle service to that VA medical center and use 
of a wheelchair upon arrival.  The veteran refused the 
services on the basis that the shuttle ride would be 
uncomfortable, resulting in the need to bring his personal 
cushion, which he said he would not do.  Thus, an examination 
scheduled for the afternoon of October 26, 2000 was canceled.  
It was noted that the veteran lived in Waco and that the 
Temple, Texas, VA Medical Center was thirty miles from Waco.  
It was also noted that the Waco, Texas, VA Medical Center did 
not have the required specialist to complete the examination, 
but that the Temple VA Medical Center did.

In a December 2000 rating decision, a 40 percent disability 
rating was assigned for the veteran's lumbosacral strain 
under Diagnostic Code 5292 (limitation of motion of the 
lumbar spine), effective March 28, 1994, based on the partial 
results of the VA examination.

In February 2001 written argument, the representative noted 
that the veteran reported for a portion of the scheduled VA 
examinations.  The representative argued that, because of his 
back disorder, the veteran was unable to travel to the 
Temple, Texas, VA Medical Center, to complete the rest of his 
examination.  The representative suggested that the claim be 
remanded again so that the veteran could be afforded an 
examination at his home or, in the alternative, be 
hospitalized for such an examination.  

Legal Criteria and Analysis

An individual for whom an examination has been scheduled is 
required to report for the examination.  38 C.F.R. § 3.326 
(2000).  When a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2000).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that in a case where the 
law is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

To recap pertinent evidence, the veteran canceled an 
examination at the Temple, Texas, VA Medical Center scheduled 
for September 1997 because of a transportation problem.  He 
then failed to report for an examination scheduled for 
November 1997; in January 1998, the representative asserted 
that the veteran had transportation problems and that the 
examination should be rescheduled at the Waco, Texas, VA 
Medical Center.  In April 1998, the veteran failed to report 
for an examination; neither he nor his representative 
provided any explanation for why he failed to report for this 
particular examination.  In June 1998, he was informed that 
his claim can be denied if he failed to report for an 
examination without good cause.  In July 1998 the veteran 
expressed his willingness to report for an examination.  He 
had an examination in August 1998, but that examination was 
not incomplete.  The examiner did not address some of the 
matters raised by the Board in its remand and indicated that 
the veteran was to undergo certain diagnostic studies.  The 
veteran was scheduled for the additional studies in September 
1998.  Prior to the scheduled dates of the studies, he was 
informed of the importance of reporting for the studies but 
he failed to report.  He was scheduled for another 
examination at 1PM on October 26, 2000 but on October 11 he 
indicated that he would not report at all for a VA 
examination at the Temple, Texas, VA Medical Center.  He 
claimed to have transportation problems.  Although the VA 
offered to provide transportation, he refused the offer, 
indicating that a shuttle ride would be uncomfortable and 
that he was unwilling to bring his personal cushion to 
alleviate the discomfort of the ride.  

The veteran's service-connected back disability is 
lumbosacral strain.  The diagnostic code for lumbosacral 
strain is Diagnostic Code 5295.  It is the code under which 
the disability was previously rated, and that code provides a 
maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2000).  The disability now is being rated under 
Code 5292, limitation of motion.  That code also has a 
maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  A 60 percent rating could be assigned 
under Code 5293, which addresses intervertebral disc 
syndrome.  38 C.F.R. § 4.71a Diagnostic Code 5293 (2000).  
However, the Board required additional evidence to determine 
whether the disability should be rated under that code.  The 
Board's requirement has not been satisfied; thus, further 
examination and testing are still necessary to decide the 
case on the merits.   

In essence, it has been argued that the veteran's failure to 
report for VA examinations has been due to transportation 
problems.  Although the veteran and his representative 
requested that an examination at the Waco VA Medical Center, 
Waco did not have the required specialist.  Thus, it was to 
be done at Temple because that facility had a specialist.  
Since the Temple medical center is only thirty miles from 
Waco and since the veteran was offered transportation to that 
medical center, a VA fee-basis examination or VA examination 
done at the veteran's house or during an in-patient 
hospitalization was not warranted.  The VA offered to provide 
transportation for the 30-mile trip but the veteran refused.  
Regardless of whether the ride would have been uncomfortable, 
the veteran apparently believed that by using his own cushion 
he could alleviate any discomfort.  However, he was unwilling 
to do that.  For some reason unknown to VA he decided he 
would not use his personal cushion, which presumably would 
have alleviated the alleged discomfort of riding on the VA 
shuttle, thereby permitting him to accept the shuttle service 
ride of 30 miles and report for the examination.  The 
veteran's complaints regarding the nature of the shuttle 
service offered by the VA are insufficient to justify an 
examination at somewhere other than the Temple, Texas, VA 
Medical Center.  The duty to assist is not always a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

After the veteran failed to report for a VA examination in 
November 1997, the representative in a January 1998 statement 
argued that the veteran had transportation problems.  Even 
assuming that the representative's explanation was good cause 
for failing to report for the November 1997 VA examination, 
neither the veteran nor his representative has presented any 
evidence, other than a general assertion of transportation 
difficulties, for his failure to report for the April 1998 VA 
examination.  The veteran managed to report for the VA 
examination in August 1998 at the Temple VA Medical Center, 
but then did not report for the additional studies scheduled 
for September 1998.  Neither he nor his representative has 
provided a specific explanation for why he was unable to 
report for the studies.  Instead, the representative merely 
asserts that the veteran was unable to travel to the Temple, 
Texas, VA Medical Center.  

In this case, good cause for the veteran's failure to report 
for the studies scheduled for September 1998 has not been 
shown.  A general allegation of being unable to travel 30 
miles is simply too vague to constitute good cause.  See 
38 C.F.R. § 3.655(a).  The studies scheduled in September 
1998 were necessary to completely evaluate the veteran's 
service-connected low back disorder.  A veteran must 
cooperate with the VA's efforts to provide an adequate 
medical examination.  See Olson v. Principi, 3 Vet. App. 480 
(1992).  When a claimant fails, without good cause, to report 
for an examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

As for the examination scheduled for the afternoon of October 
26, 2000, the appointment was canceled prior to the scheduled 
date because of the veteran's refusal to go to the Temple VA 
Medical Center for that examination.  The veteran's refusal 
to report for the examination is equivalent to failure to 
report.  As an examination actually had been scheduled, it 
would have been a waste of government resources to keep that 
appointment for the veteran, when he had made it clear that 
he would not report.  The purpose of that examination was to 
determine the current nature and severity of the service-
connected disability.  As previously noted, the Temple, 
Texas, VA Medical Center is only thirty miles from Waco, 
Texas, where the veteran lives, and he was offered 
transportation by VA, but declined the offer alleging that 
the ride would be uncomfortable and that he would need to 
bring his personal cushion, which he refused to do.  

Thus, in view of the above facts, good cause for the 
veteran's failure to report for the studies scheduled for 
September 1998 and for his refusal to report for an 
examination scheduled for October 2000 has not been shown.  
See 38 C.F.R. § 3.655(a).  Although the RO assigned a 40 
percent rating for the low back disorder subsequent to the 
veteran's failure to report for the September 1998 studies 
and the October 2000 VA examination, the Board must deny the 
claim for a higher rating due to failure to report for a VA 
examination.  See 38 C.F.R. § 3.655(b).  


ORDER

An evaluation in excess of 40 percent for low back strain is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

